Case 8:21-cv-00541-CEH-SPF Document 1-7 Filed 03/08/21 Page 1 of 10 PageID 78




                             EXHIBIT 5




                                                           Exhibit 5 - 001
Case 8:21-cv-00541-CEH-SPF Document 1-7 Filed 03/08/21 Page 2 of 10 PageID 79




                                                          Exhibit 5 - 002
Case 8:21-cv-00541-CEH-SPF Document 1-7 Filed 03/08/21 Page 3 of 10 PageID 80




                                                          Exhibit 5 - 003
Case 8:21-cv-00541-CEH-SPF Document 1-7 Filed 03/08/21 Page 4 of 10 PageID 81




                                                           Exhibit 5 - 004
Case 8:21-cv-00541-CEH-SPF Document 1-7 Filed 03/08/21 Page 5 of 10 PageID 82




                                                          Exhibit 5 - 005
Case 8:21-cv-00541-CEH-SPF Document 1-7 Filed 03/08/21 Page 6 of 10 PageID 83




                                                           Exhibit 5 - 006
Case 8:21-cv-00541-CEH-SPF Document 1-7 Filed 03/08/21 Page 7 of 10 PageID 84




                                                          Exhibit 5 - 007
Case 8:21-cv-00541-CEH-SPF Document 1-7 Filed 03/08/21 Page 8 of 10 PageID 85




                                                          Exhibit 5 - 008
Case 8:21-cv-00541-CEH-SPF Document 1-7 Filed 03/08/21 Page 9 of 10 PageID 86




                                                          Exhibit 5 - 009
Case 8:21-cv-00541-CEH-SPF Document 1-7 Filed 03/08/21 Page 10 of 10 PageID 87




                                                           Exhibit 5 - 010
